11/10/2018        Case 1:19-cr-00064-GHW Document
                                               Mail81-12      Filed 10/23/20 Page 1 of 5
                                                   - May E - Outlook




  Re: FinCEN/OIA Realignment

  May E
  Fri 9/16/2016, 3:49 PM
  To:               (Intelligence)                  ssci.senate.gov>
        -

  I really appreciate your prompt response. For full transparency, I do want you to know that I have declared
  whistle-blower protec on. I have also reached out the SSCI Majority Staﬀ Director, HPSCI Minority Budget
  Director, Senate Appropria ons Majority Clerk, Senate Appropria ons Majority Clerk, and House
  Banking Commi ee. I could no longer stand by watching this unfold, watching FinCEN managements voices
  being ignored at TFI, Congressional direc on being ignored, poten al augmenta on of
  appropria ons, and poten ally having our folks put in a situa on that I know was wrong.
  I am willingly to discuss this ma er further ...

  May

  From:                   (Intelligence)                   @ssci.senate.gov>
  Sent: Friday, September 16, 2016 3:12 PM
  To: May E
  Subject: RE: FinCEN/OIA Realignment

  Thank you for your note. I have forwarded to our counsels.

  r/

  From: May E [mailto
  Sent: Friday, September 16, 2016 12:55 PM
  To:                  Intelligence) <J                 ssci.senate.gov>;                    ouse.gov
  (Appropria ons)                    appro.senate.gov>;                 a
  Subject: FinCEN/OIA Realignment
  Importance: High

  Good A ernoon                                 -

  I have several friends that know each of you and have passed all of your informa on to me. I have grave
  concerns that I would like to bring to everyone's a en on.

  I have been provided wri en communica on from my Federal employer sta ng that FinCEN staﬀ has been
  instructed to NOT engage with the Hill either responsive or pro-ac vely with respect to the detailing of FinCEN
  staﬀ to OIA and the TFI alignment

  I am appalled that I would be “instructed” that I cannot reach out to Congress or my Congressmen concerning
  this ma er, prac cally when other emails indicate TFI management has ignored instruc ons by Congress to not
  move forward without approval. I am very concerned that many of the legal concerns and ques ons raised by
  staﬀ regarding misappropria on of funds and OIA’s apparent “domes c” intelligence authori es have been
  ﬂagged and ignored by senior TFI management.



https://outlook.live.com/mail/id/AQMkADAwATIwMTAwAC0wMTJiLTJiODUtMDACLTAwCgBGAAADgqLxmnusxkOZ5xAM8SfA1AcAOuADnfEVW0uvlD… 1/5
11/10/2018        Case 1:19-cr-00064-GHW Document          Mail81-12      Filed 10/23/20 Page 2 of 5
                                                               - May E - Outlook

  In addi on, I have a ached a brieﬁng deck, please note the reference to a “list” on slide 5. Again, I do not think
  we can legally or ethically provide a “list” of our employee’s names to TFI/OIA. Our folks are under compe ve
  service and are protected by the merit principles and merit protec on board. OIA is a member of the IC and
  falls under 12333 which has diﬀerent authori es/appropria ons and is in the excepted service. As
  a compe ve service employee I adhere to the merit systems principles, which speciﬁcally state:


         4. All employees should maintain high standards of integrity, conduct, and concern for the
         public interest.
         5. The Federal work force should be used efficiently and effectively.

         8. Employees should be--
             A. protected against arbitrary action, personal favoritism, or coercion for partisan
         political purposes, and
             B. prohibited from using their official authority or influence for the purpose of interfering
         with or affecting the result of an election or a nomination for election.

         9. Employees should be protected against reprisal for the lawful disclosure of information
         which the employees reasonably believe evidences--

             A. a violation of any law, rule, or regulation, or
             B. mismanagement, a gross waste of funds, an absence of authority, or a substantial and
                specific danger to public health or safety.

  I cannot believe the gross negligence and disregard for legisla ve authori es, US laws/regula ons, and speciﬁc
  guidance from Congress. Having come from ODNI, working many oversight items, this is by far the
  most unethical situa on I have encountered.

  I believe Congress is out of session next week; however, please let me know if any of you have any ques ons or
  if anyone would like to meet with me. This is extremely serious to me as I am willing to be available any me,
  weekends included, as this is a direct impact upon our workforce. I am concerned about the impact on these
  individuals who may be directed to do something that is unethical and illegal, in which they do not understand
  and will la er be held accountable for the ac ons of TFI.

  Please let me know when you receive this email as I have plenty more informa on to share.

  TFI is forcing us to move forward with this on Tuesday of next week - I have it all in wri ng and a ached are
  the notes from the TFI Execu ve Steering Commi ee mee ng yesterday - telling FinCEN "thy shalt move
  forward with or without Congress approval".

  May

  V/r
  Dr. May Edwards



  --------------------------------
  Here is the email I sent to             with appropria on concerns:



https://outlook.live.com/mail/id/AQMkADAwATIwMTAwAC0wMTJiLTJiODUtMDACLTAwCgBGAAADgqLxmnusxkOZ5xAM8SfA1AcAOuADnfEVW0uvlD… 2/5
11/10/2018        Case 1:19-cr-00064-GHW Document
                                               Mail81-12      Filed 10/23/20 Page 3 of 5
                                                   - May E - Outlook




  I know I le the IC a li le over two years ago and perhaps policies/authori es have dras cally changed; but:




  We really are trying hard to make this work for everyone, but we cannot play as a team if we do not understand the end
  goal (intent).




https://outlook.live.com/mail/id/AQMkADAwATIwMTAwAC0wMTJiLTJiODUtMDACLTAwCgBGAAADgqLxmnusxkOZ5xAM8SfA1AcAOuADnfEVW0uvlD… 3/5
11/10/2018           Case 1:19-cr-00064-GHW Document
                                                  Mail81-12      Filed 10/23/20 Page 4 of 5
                                                      - May E - Outlook




  Ques ons:

       1.    What is the end goal/intent?




  Thanks so much for your me on just reading this lengthy but rather important email for our workforce.

  May


  V/r
  May
  ----------------
  Dr. May Edwards
  Senior Advisor Tradecra and Process


  --------------------------------------------------------------------------------------------------------------------------

  Here is one of the email exchanges cut/paste - I can forward all of these too you.

  ------- Original message --------
  From:                                ﬁncen.gov>
  Date: 9/15/2016 10:59 PM (GMT-05:00)
  To: "                                @ﬁncen.gov>,                                                       ﬁncen.gov>,
                    ﬁncen.gov>
  Cc:                                 ﬁncen.gov>,                                 @ﬁncen.gov>,
                             ﬁncen.gov>
  Subject: RE: Notes from 15 September ESG mee ng




  Sent via the Samsung GALAXY S® 5, an AT&T 4G LTE smartphone



  --------
  From                                      @ﬁncen.gov>

https://outlook.live.com/mail/id/AQMkADAwATIwMTAwAC0wMTJiLTJiODUtMDACLTAwCgBGAAADgqLxmnusxkOZ5xAM8SfA1AcAOuADnfEVW0uvlD… 4/5
11/10/2018           Case 1:19-cr-00064-GHW Document
                                                  Mail81-12      Filed 10/23/20 Page 5 of 5
                                                      - May E - Outlook

  Date: 9/15/2016 7:48 PM
  To: "                                     @ﬁncen.gov>, "                          ncen.gov>,
                @ﬁncen.gov>
  Cc: "                           @ﬁncen.gov>,                     @ﬁncen.gov>, "
                        @ﬁncen.gov>
  Subject: RE: Notes from 15 September ESG mee ng




  From
  Sent: Thursday, September 15, 2016 4:46 PM
  To:                              @ﬁncen.gov>;                    @ﬁncen.gov>;                           @ﬁncen.gov>
  Cc                              ﬁncen.gov>;                   @ﬁncen.gov>;
                        @ﬁncen.gov>
  Subject: Notes from 15 September ESG mee ng




  [ﬁncen logoa eb]




https://outlook.live.com/mail/id/AQMkADAwATIwMTAwAC0wMTJiLTJiODUtMDACLTAwCgBGAAADgqLxmnusxkOZ5xAM8SfA1AcAOuADnfEVW0uvlD… 5/5
